                                                  MISCELLANEOUS CASE COVER SHEET


PLAINTIFFS                                                                DEFENDANTS
ABC                                                                     DEF


Attorney’s (Firm Name, Address, and Telephone Number)                     Attorneys (If Known)
Matthew I. Fleischman, Esq.
Oppenheim + Zebrak, LLP
4530 Wisconsin Ave., NW, 5th Fl., Washington, D.C. 20016
(202) 480-2999

DESCRIPTION OF CASE                                            Has this or a similar case been previously filed in SDNY ?
17 U.S.C. §§ 101, et seq. - Copyright
Infringement; 15 U.S.C. § 1114(1)
Trademark Infringement                                         No?   ✔    Yes?               Judge Previously Assigned ______________

                                                               If yes, was this case: Vol.             Invol.      Dismissed. No        Yes

                                                               If yes, give date                           & Case No.

NATURE OF CASE

    [   ]   M 08-85 Motion to Compel                                               [ ] M 26-2 Application to Enforce Administrative Order
    [   ]   M 08-85 Motion to Quash                                                        Rule 5A Rule of Division of Business among District
    [   ]   M 08-86 Internet Infringement                                                  Judges
    [   ]   M 08-88 Surety Companies
                                                                                   [   ]   M 28 Warrant for Entry & Inspection of Premises

    [   ]   M 08-425 Sureties Proceedings
                                                                                   [   ]   M 29 Privacy Act Application
                                                                                   [   ]   M 30 Privacy Act Application

    [   ]   M 11-03 SEC Litigation to Freeze Account
                                                                                   [   ]   M 31 Order of Commodity Exchange Commission
                                                                                           Directing Person to Pay Money
    [   ]   M 11-188      Subpoenas -
                                                                                   [ ]     M 32 Petition for Writ to Produce Federal Prisoner in
    [   ]   M 11-189      Subpoenas -                                                      State Court
    [   ]   M 16-88 Sale of Unclaimed Seamen’s’ Effects                            [ ]     M 33 Inspection Warrant - Department of Energy
    [   ]   M 18-66 Forfeiture Proceedings - Funds Held in trust.                  [ ]     M 34 Order of Another District Court that the State
            28 USC 1746                                                                    Court Produce
    [ ]     M 18-302 Registration of a Judgment from Another                       [ ]     M 35 Order to Stay Transfer of Federal Prisoner
            District
                                                                                   [ ]     M 36 National Labor Relations Board
    [   ]   M 18-304 Administrative Subpoena Proceedings
                                                                                   [ ]     M 37 Application to Re-Open Civil Case(s) that are
    [   ]   M 18-305 Registration of Student Loan Judgment                                 more than 25 years old
    [   ]   M 18-981 Nonjudicial Civil Forfeiture Proceeding                       [ ]     M 38 Application for Reassignment of Bankruptcy
    [   ]   M 19-25 Order Authorizing IRS Officer to Enter                                 Proceeding
            Premises for Levy                                                      [ ]     M 39 Application for Discovery and Inspection of
    [ ]     M 19-58 General Bonds in Admiralty Purs. to Local                              Defendant Detained in Federal Prison
            Admiralty Rule 8                                                       [   ]   M 41 Order of Return of 28:2254/2255 Petition
    [ ]     M 19-63 Receivers - Property in Other Districts                        [   ]   M 42 Order Denying Stay of Deportation
    [ ]     M 19-78 Denial to Sue In Forma Pauperis                                [   ]   M 43 Contempt of Court in Bankruptcy
    [ ]     M 22-1 Designation by U.S. Attorney of Individual to                   [   ]   M 44 Claim Compensation under Longshoremen &
            accept service of summons and complaint                                        Harbor Workers Compensation Act
    [ ]     M 22-2 Designation of individual to issue certified                    [ ]     M 46 Order From Another District for Public Viewing
            copies in bankruptcy part
                                                                                   [ ]     M 47 Bankruptcy Cases - Before Appeal Filed
    [ ]     M 23 Petition to Perpetuate Testimony
                                                                                   [ ]     M 47B Transmission of Proposed Findings of Fact and
    [ ]     M 25-1 Order for Entry to Effect Levy - IRS Matter                             Conclusions of Law
    [ ]     M 25-2 Permission to have access to safe deposit                       [ ]     M 48 Application for Appointment of Counsel - No Case
            boxes                                                                          In This Court
    [ ]     M 26-1 Proceeding to Enforce Order of Administrator -                  [ ]     M 49 Order Denying Commencement of Civil Action
            National Credit Union
            Rev. 04   9
N AT U R E O F C AS E C O N T IN U E D

   [ ] M 51 Order to Show Cause - Case Being Transferred           [   ] M 71 Application re: Federal Rules Cr. 11(e)(2)
         from Northern District of New York                        [   ] M 72 Order of Attachment of Another District – EDNY
   [ ]   M 52 Application for Leave to File a Complaint            [   ] M 73 Subpoena to Government Agency
   [ ]   M 53 Order Barring Individual from Entering               [   ] M 75 Application for Writ of Garnishment
         Courthouse Building                                       [   ] M 76 Central Violations Bureau
   [ ]   M 54 Immigration Naturalization - Order Delaying          [   ] M 77 Application to have subpoena issued to person
         Deportation                                                      living in this district regarding action in foreign country
   [ ]   M 55 Petition for Appointment of Impartial Umpire –       or tribunal
         Labor Management Relations Act and Others                 [ ] M 90 Order of Attachment
   [ ]   M 58 Application for Extension of Time to File Petition   [ ] M 93 Letters Rogatory _________________________
         for Removal
                                                                   [ ] M 94 Other __________________________________
   [ ]   M 59 Application to Produce Federal Prisoner in State
         Court
   [ ]   M 67 Notice of Eviction to Squatters (USA Cases)
                                                                   [✔] M 98 Application to file a civil case under seal.
